DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 16 December 2020 and 14 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 6, “the primary” is stated.  This is believed to be referencing the “primary controller”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 disclose selecting the power state based on the power capacity of the power sources.  However, there are gaps in the power capacity.  The three power states are selected with power capacities over 70%, between 40% and 60% and under 30%.  The missing power capacities are between 30% and 40% and between 60% and 70%.  It is unclear as to what happens to the system in these missing power capacity percentages and is therefore indefinite.

Allowable Subject Matter
Claims 2-3 and 5-10 are objected to as being dependent upon an objected base claim, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 11-13 and 15-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination fails to disclose all of the limitations within the independent claims, especially wherein the primary controller selects a power state for the power control system based at least in part on the plurality of signal inputs from the plurality of sensors; wherein the power state is selected from a group including: a first power state, wherein the one or more microcontrollers cause a power regulator to provide power to a critical power subsystem, an essential power subsystem, and an auxiliary power subsystem of the vehicle; a second power state, wherein the one or more microcontrollers cause the power regulator to provide power to the critical power subsystem and the essential power subsystem of the vehicle, and does not provide power to the auxiliary power subsystem of the vehicle; and a third power state, wherein the one or more microcontrollers cause the power regulator to provide power to the critical power subsystem of the vehicle, and does not provide power to the essential power subsystem or the auxiliary power subsystem of the vehicle; wherein the critical power subsystem of the vehicle is configured to provide power to a first set of equipment on the vehicle that maintains flight, the essential power subsystem of the vehicle is configured to provide power to a second set of equipment on the vehicle, and the auxiliary power subsystem of the vehicle is configured to provide power to one or more of: a vehicle entertainment system, an air conditioning system, a wireless internet system, and an accessory charging system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parsons (US 2020/0047911) discloses an aircraft electrical system with load shedding.
Kunzwa (US 2021/0188130) discloses a hybrid electrical system for an aircraft with switchable power sources.
Bhardwaj (US 7,761,198) discloses a power system manager for a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836